Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	“attachment member”, “upper portion”, “lower portion”, “barrel coupling” recited in claim 1; “inner cylinder”, “outer cylinder” recited in claim 2; “horizontal groove” recited in claim 7; “spring clip” recited in claim 8; “ring” recited in claim 10; “cavity” and “base portion” recited in claim 12; “second ball mount” recited in claim 13.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “attachment member”, “upper portion”, “lower portion”, “barrel coupling” recited in claim 1; “inner cylinder”, “outer cylinder” recited in claim 2; “horizontal groove” recited in claim 7; “spring clip” recited in claim 8; “ring” recited in claim 10; “cavity” and “base portion” recited in claim 12; “second ball mount” recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 	308, 406, 408 (figs. 10,10C) 410, 411, 412, 413, 421, 510, 530, 630, 708, 901, 1101, 1102, 1103, 1108, 1211, 1310, 1525.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	303, 500, 501, 531, 532, 533 ,620, 633, 701, 1005, 1009, 1528.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	Claim 5 and 6 recite a “tailored” amount of friction but fails to recite any actual structure not present in parent claim 2 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis US 3,756,618	Lewis discloses a weight distribution hitch system comprising: 	an attachment member 12 with a forward end configured to rigidly attach to a vehicle and a rearward end extending rearwardly toward a trailer, the rearward end comprising: 	an upper portion with a ball mount 28 configured to pivotably attach to a trailer coupler 18; 	a lower portion 34 with a barrel coupling allowing pivoting about a vertical access, but not allowing pivoting about a horizontal access; and 	a moment bar 60 comprising a moment bar forward end fixedly attached to the barrel coupling and a moment bar rearward end; wherein the moment bar imparts a forward moment on the vehicle when an upward force is applied to the moment bar rearward end;	wherein the barrel coupling comprises an vertically oriented inner cylinder 34 fixedly attached to the attachment member and an outer cylinder 38 sized and shaped to fit over the inner cylinder and configured to rotate about a vertical axis of the inner cylinder, and wherein the moment bar forward end is fixedly attached to the outer cylinder;	wherein a top portion of the inner cylinder is fixedly attached to the attachment member, and wherein the outer cylinder opens upwardly to receive the inner cylinder;	wherein the inner cylinder comprises a cavity to receive a base portion of the ball mount.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis ‘618.	Lewis discloses the claimed invention except for the recited dimensions.    	However, the recited dimensions are result effective variables which have a finite number of values and which would fulfill the design need to provide structural strength to the structure, and to fit a known vehicle.	It has been held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).	
Allowable Subject Matter
Claims 7-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



September 29, 2022